EXHIBIT Contact: Porter, LeVay & Rose, Inc. Provectus Pharmaceuticals, Inc. Marlon Nurse, VP - Investor Relations Peter R. Culpepper, CFO Bill Gordon, SVP - Media Relations Phone: 866-594-5999 #30 Phone: 212-564-4700 FOR IMMEDIATE RELEASE PROVECTUS LEAD INVESTIGATOR PROFESSOR JOHN F. THOMPSON GIVES UPDATE ON PV-10 PHASE 2 STUDY PV-10 Treatment Was Well Tolerated by First 20 Patients Response of Treated Lesions May Be a Good Predictor of Long-Term Outcome KNOXVILLE, TN, October 6, 2008 Provectus Pharmaceuticals, Inc. (OTC BB: PVCT), a development-stage oncology and dermatology biopharmaceutical company, announced that that the interim safety analysis on the first 20 subjects in its phase 2 clinical trial for the treatment of metastatic melanoma has been completed.PV-10 injection was well tolerated by this group, with an adverse event profile similar to that observed in phase 1. In addition, long-term survival data for subjects participating in the phase 1 trial were presented. The lead investigator for Provectus’ Phase 2 melanoma study, Professor John F Thompson, MD, said at a conference in the Netherlands that as of mid-September, 32 subjects have been treated in the study.These subjects have had their lesions injected with Provectus’ investigational drug PV-10, a solution of rose bengal which appears to destroy the tumors through chemoablation.The most common side effect was transient pain during or shortly after injection, reported by about half of subjects. During his presentation Professor Thompson said, “These interim data are consistent with our findings from the phase 1 study, where PV-10 was well tolerated.Since the phase 2 protocol allows us to treat lesions more than once, we expect the outcome of the treatment to be even better than that observed in phase 1, where 40% of subjects achieved an objective response in their treated lesions, and 75% achieved loco-regional disease control.”By convention in oncology, objective response is achieved when a subject’s lesions shrink or disappear, while disease control includes those subjects whose lesions remain constant in size. “Moreover, we have seen further evidence of the ‘bystander effect’ in which lesions not directly injected still succumb to treatment.PV-10 appears to trigger an immune response that enables the body to attack residual tumor tissue, causing untreated lesions to involute (shrink or disappear) without additional intervention.” Commenting on long-term follow-up data now available for subjects participating in the phase 1 study, Thompson noted that there was a statistically significant difference in survival between those subjects achieving an objective response of their injected lesions, with a median survival of 29.7 months, versus 13.5 months for subjects failing to respond to PV-10 (P 0.029).“Since six of the eight subjects in the positive response group remain alive, this difference in outcome should increase further as we continue to follow the long-term survivors.These data suggest that response of treated lesions may be a good predictor of long-term outcome,” Thompson added. - more - Professor Thompson also said that he expects an expansion of the trial to new sites and specifically mentioned centers in Adelaide, Australia; San Francisco, CA; Bethlehem, PA; and Louisville, KY, which he expected to join the study in coming months. Provectus’ expanded phase 2 testing for PV-10 commenced in late 2007, aiming to assess PV-10 chemoablation in 80 Stage III and IV metastatic melanoma subjects – the same condition as in the phase 1 study.Over one third of the patients needed have already been enrolled at centers in Brisbane and Sydney, Australia, and at the M.D. Anderson Cancer Center in Houston, TX.This phase 2 study differs from phase 1 testing in several key ways: new or incompletely responsive lesions may be treated at weeks 8, 12 or 16 after initial PV-10 administration; and follow-up is extended to 52 weeks.
